       Case: 5:18-cv-02508-SL Doc #: 20 Filed: 06/03/19 1 of 2. PageID #: 175



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  EVELYN PANNELL and KAIL                           Case No. 5:18-cv-02508-SL
  JAMARI, individually and on behalf of all
  others similarly situated,                        Honorable Judge Sara Lioi

                Plaintiffs,

           v.

  KEYVIEW LABS, INC. and DOES 1-10,

                Defendants.



                          AGREED STIPULATION OF DISMISSAL

       Now come the Plaintiffs, Evelyn Pannell and Kail Jamari, and the Defendant, Keyview

Labs, Inc., by and through their respective undersigned counsel, and hereby stipulate to the

dismissal of this Action with prejudice as to Plaintiffs’ individual claims, and without prejudice as

to the putative class members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party shall

bear its own costs and attorneys’ fees.
        Case: 5:18-cv-02508-SL Doc #: 20 Filed: 06/03/19 2 of 2. PageID #: 176



RESPECTFULLY SUBMITTED,                                        RESPECTFULLY SUBMITTED,

EVELYN PANNELL &                                               KEWVIEW LABS, INC.
KAIL JAMARI

By:      /s/ David B. Levin                            By:     /s/ Brian P. Nally
         Attorney for Plaintiffs                               Attorney for Keyview Labs, Inc.
         Ohio Attorney No. 0059340                             Ohio Attorney No. 0086711
         Law Offices of Todd M. Friedman, P.C.                 Reminger Co., L.P.A.
         333 Skokie Blvd., Suite 103                           101 W. Prospect Avenue
         Northbrook, IL 60062                                  Suite 1400
         Phone: (224) 218-0882                                 Cleveland, OH 44115
         dlevin@toddflaw.com                                   Phone: (216) 687-1311
                                                               bnally@reminger.com

                                                       By:     /s/ Crystal Lopez
  IT IS SO ORDERED.                                            Attorney for Keyview Labs, Inc.
                                                               Mintz, Levin, Cohn, Ferris, Glovsky
                                                               and Popeo, P.C.
   HONORABLE SARA LIOI                                         2029 Century Park East
   UNITED STATES DISTRICT JUDGE                                Suite 3100
                                                               Los Angeles, CA 90067
      June 3, 2019                                             Phone: (310) 586-3203
                                                               CLopez@mintz.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 30, 2019 a copy of the foregoing Stipulation of Dismissal was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.


                                                               /s/ David B. Levin
                                                               Attorney for Plaintiffs
